Citation Nr: 0400123	
Decision Date: 01/05/04    Archive Date: 01/21/04	

DOCKET NO.  99-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for 
superficial eczema of the legs and thighs. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a February 2003 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a September 2002 decision denying entitlement 
to increased evaluations for post-traumatic stress disorder 
and superficial eczema of the legs and thighs, as well as 
TDIU.  In so doing, the Court remanded the veteran's case to 
the Board for action consistent with a January 2003 Joint 
Motion for Remand and to Stay Further Proceedings.  The case 
is now, once more, before the Board for appellate review.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The VA will 
notify you if further action is required on your part.


REMAND

At the time of the aforementioned Joint Motion in January 
2003, it was noted that the Board had failed to adequately 
discuss the new notice requirements contained in the Veterans 
Claims Assistance Act of 2000.  More specifically, it was 
noted that, in reaching its decision, the Board had failed to 
specifically address whether the duty to notify had been 
satisfied, or to discuss which portion of the information and 
evidence, if any, was to be provided by the veteran, and 
which portion the Secretary would provide.  Finally, during 
the course of that Joint Motion, it was noted that the Board 
had failed to discuss or apply changes to the Schedule for 
Rating Disabilities dealing with service-connected skin 
disorders which became effective on August 30, 2002.  

The Board observes that, based on a review of the veteran's 
file, it would appear that he last underwent VA dermatologic 
and psychiatric examinations for compensation purposes in 
April 2001, more than 2 1/2 years ago.  Significantly, while 
at the time of the most recent VA dermatologic examination, 
some description was provided of the veteran's service-
connected eczema, that description did not take into account 
the revised schedular criteria which became effective on 
August 30, 2002.  Under such circumstances, additional VA 
examinations will be undertaken prior to a final adjudication 
of the veteran's current claims.  Because the issue of TDIU 
is inextricably intertwined with the other issues on appeal, 
the TDIU issue will be held in abeyance pending the 
completion of the remand.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001), 38 C.F.R. § 
3.159) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for PTSD or eczema 
subsequent to December 2001, the date of 
the most recent evidence of record.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file, and the veteran 
should be so informed.

3.  The veteran should then be afforded 
VA psychiatric and dermatologic 
examinations in order to more accurately 
determine the current severity of the 
PTSD and eczema, and the impact of those 
disabilities upon his ability to engage 
in substantially gainful employment.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Following completion of the dermatologic 
examination, the examining dermatologist 
should comment as to the percentage of 
the veteran's body or exposed areas 
affected by his service-connected eczema.  
The examiner should comment as to the 
need for systemic therapy (such as 
corticosteroids or other 
immunosuppressive drugs).  Should it be 
determined that the veteran's 
service-connected eczema does, in fact, 
require such systemic therapy, the 
required frequency of such therapy during 
the previous 12-month period should be 
indicated.  Finally, the examiner should 
comment regarding the presence of 
constant exudation and/or itching, 
extensive lesions, or marked 
disfigurement associated with the 
veteran's service-connected eczema.

Concerning the psychiatric examination, 
the examination should include a detailed 
social and occupational history, and the 
psychiatrist should indicate which of the 
criteria listed below ((a), (b), or (c)), 
most closely reflects the degree of 
impairment caused by the service-
connected PTSD, providing adequate 
reasons for the opinion rendered:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

4.  The RO should then review the 
veteran's claims for increased 
evaluations for PTSD and superficial 
eczema of the legs and thighs, as well as 
for TDIU.  Should the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  In that regard, the attention of 
the RO is drawn to those provisions of 
the rating schedule governing the 
evaluation of skin disorders which became 
effective August 30, 2002.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedents.  The requisite period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






